DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The claim amendments filed on 02/28/2022 have been entered.  Claims 1-21 remain pending in the application, claim 15 is currently withdrawn.
	
	Response to Arguments
	Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2004/0162606 A1).

	 Regarding claim 1, Thompson discloses an implantable medical device (Figure 3, item 18 “prosthesis”) comprising: 
a frame having a plurality of struts overlapping and extending between a proximal end and a distal end of the frame (Figures 3 and 5, item 32 “structural strands”; paragraphs 0045 and 0049); 
and a tubular member (Figures 3 and 5, item 40 “sheeting”) attached to the frame and including fibrils extending along the plurality of struts (Figures 3 and 5, item 42 “textile strands”; paragraph 0057) 
	Thompson does not specifically disclose wherein the implantable medical device is configured to shear within the tubular member to maintain alignment with the plurality of struts.
	However, Thompson discloses an implantable medical device which possesses the same structure as the claimed invention.  Paragraph 0057, lines 10-13 of Thompson states, “Textile strands 42 also are provided in sets of oppositely directed helices, and intersect one another at the same braid angle a defined by the structural strands.”, therefore the fibrils are aligned at the same angle as the frame in the same manner as the claimed invention  Paragraph 0024 of Thompson discloses that the fibrils 42 (i.e. textile strands) can be made of the same material (PTFE) as the claimed invention.  Figure 5 depicts the first set of fibrils overlapping the second set of fibrils, and the tubular member 40 (i.e textile sheeting) as a series or woven or knit filaments, threads, or fibers.  Therefore because the structure of the device of Thompson possesses the same structure as the claimed invention, it would have been obvious to a person having ordinary skill before the effective filing date to provide a device which is configured to shear within the tubular member to maintain alignment with the plurality of struts because MPEP 2112.01.1 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01.1 further states, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.”.  
	Regarding claim 2, Thompson discloses wherein the fibrils of the tubular member are axially aligned with the plurality of struts (Figure 5; paragraph 0057, lines 10-13).  
	Regarding claim 3, Thompson discloses wherein the fibrils extend in parallel with the plurality of struts (Figure 5; paragraph 0057, lines 10-13).  
	Regarding claim 4, Thompson discloses wherein the plurality of struts are braided and extend helically between the proximal end and the distal end of the frame (Figures 3 and 5; paragraph 0045), and the fibrils are configured to coincide with a geometry of the plurality of struts (Figure 5; paragraph 0057, lines 10-13).  
	Regarding claim 5, Thompson discloses wherein the geometry of the plurality of struts changes in response to at least one of a length change of the frame and a circumferential change of the frame (paragraphs 0048 and 0049), and the fibrils are configured to orient with the plurality of struts in a direction extending toward the proximal end of the frame and a direction extending toward the distal end of the frame (Figure 5; paragraph 0056 and 0057, lines 10-13).  
	Regarding claim 6, Thompson discloses wherein the plurality of struts include a first set of struts that extend at a first pitch toward the proximal end and a second set of struts that extend at a second pitch toward the distal 3Appln. No. TBDAttorney Docket No. 450385.002846 1586US02 end (Figure 6, paragraph 0051, lines 1-6, “two oppositely directed and concentric sets of helices”), and the fibrils include a first set of fibrils that extend at approximately the first pitch toward the proximal end and a second set of fibrils that extend at approximately the second pitch toward the distal end (Figure 5, paragraph 0057, lines 10-13).  
	Regarding claim 7, Thompson discloses wherein the first set of fibrils overlap with the second set of fibrils throughout the tubular member (Figure 6 depicts first set of fibrils 42 overlapping second set of fibrils 42).  
	Regarding claim 8, Thompson discloses wherein fibrils are configured to shear relative to one another to maintain alignment with the plurality of struts in response to at least one of a length change of the frame and a circumferential change of the frame (the fibrils of Figure 5 are oriented in the same manner as the claimed invention, therefore, they are configured to shear relative to one another to maintain alignment with the plurality of struts in response to at least one of a length change of the frame and a circumferential change of the frame).  
	Regarding claim 9, Thompson discloses wherein the tubular membrane is configured to allow expansion and contraction of the frame in response to at least one of a length change of the frame, a circumferential change of the frame, and angular displacement of the frame (paragraph 0058).  
	Regarding claim 10, Thompson discloses wherein the tubular member is configured to resist residual elastic strain acting against frame deformation in response to at least one of the length change of the frame, the circumferential change of the frame, and the angular displacement of the frame (paragraph 0058 “highly compliant”).  
	Regarding claim 11, Thompson discloses an implantable medical device (Figure 3, item 18 “prosthesis”) comprising: a frame having at least one strut (Figures 3 and 5, item 32 “structural strands”; paragraphs 0045 and 0049); and a tubular member (Figures 3 and 5, item 40 “sheeting”) attached to the frame and including a strength element oriented with the at least one strut (Figures 3 and 5, item 42 “textile strands” (i.e. strength element); paragraph 0057), 
	Thompson does not specifically disclose wherein the tubular member is configured to maintain orientation of the strength element with the at least one strut in response to a force applied to the frame  via shearing of the strength element.
	However, Thompson discloses an implantable medical device which possesses the same structure as the claimed invention.  Paragraph 0057, lines 10-13 of Thompson states, “Textile strands 42 also are provided in sets of oppositely directed helices, and intersect one another at the same braid angle a defined by the structural strands.”, therefore the fibrils are aligned at the same angle as the frame in the same manner as the claimed invention  Paragraph 0024 of Thompson discloses that the fibrils 42 (i.e. textile strands) can be made of the same material (PTFE) as the claimed invention.  Figure 5 depicts the first set of fibrils overlapping the second set of fibrils, and the tubular member 40 (i.e textile sheeting) as a series or woven or knit filaments, threads, or fibers.  Therefore because the structure of the device of Thompson possesses the same structure as the claimed invention, it would have been obvious to a person having ordinary skill before the effective filing date to provide a device which is configured to maintain orientation of the strength element with the at least one strut in response to a force applied to the frame  via shearing of the strength element because MPEP 2112.01.1 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01.1 further states, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.”.  
	Regarding claim 12, Thompson discloses wherein the tubular member includes fibrils, filaments, threads, or fibers that form the strength element (Figures 3 and 5, item 42 “textile strands” (i.e. strength element); paragraph 0057, Figures 3 and 5, item 42 “textile strands” (i.e. strength element); paragraph 0057).  
	Regarding claim 13, Thompson discloses wherein the strength element comprises filaments, threads, or fibers that are woven or knit together within the tubular member (Figure 5, item 42 “textile strands”, paragraph 0093, lines 1-3).  
	Regarding claim 14, Thompson discloses wherein the frame includes a series of discrete rings (Figures 2A-B; paragraph 0049).  
	Regarding claim 16, Thompson discloses wherein the tubular member forms a continuous flow lumen (paragraph 0058).  
	Regarding claim 17, Thompson discloses a method comprising: deploying an implantable medical device into a body (paragraph 0043), the implantable medical device including a frame having a plurality of struts overlapping and extending between a proximal end and a distal end of the frame (Figures 3 and 5, item 32 “structural strands”; paragraphs 0045 and 0049) and a tubular member (Figures 3 and 5, item 40 “sheeting”) attached to the frame having fibrils extending along the plurality of struts in alignment with the plurality of struts (Figures 3 and 5, item 42 “textile strands”; paragraph 0057); and maintaining alignment of the fibrils with the plurality of struts in response to altering a geometry of the stent by the fibrils shearing relative to one another within the tubular member.
	Thompson does not specifically disclose maintaining alignment of the fibrils with the plurality of struts in response to altering a geometry of the stent by the fibrils shearing relative to one another within the tubular member.
	However, Thompson discloses an implantable medical device which possesses the same structure as the claimed invention.  Paragraph 0057, lines 10-13 of Thompson states, “Textile strands 42 also are provided in sets of oppositely directed helices, and intersect one another at the same braid angle a defined by the structural strands.”, therefore the fibrils are aligned at the same angle as the frame in the same manner as the claimed invention  Paragraph 0024 of Thompson discloses that the fibrils 42 (i.e. textile strands) can be made of the same material (PTFE) as the claimed invention.  Figure 5 depicts the first set of fibrils overlapping the second set of fibrils, and the tubular member 40 (i.e textile sheeting) as a series or woven or knit filaments, threads, or fibers.  Therefore because the structure of the device of Thompson possesses the same structure as the claimed invention, it would have been obvious to a person having ordinary skill before the effective filing date to provide a device which maintains alignment of the fibrils with the plurality of struts in response to altering a geometry of the stent by the fibrils shearing relative to one another within the tubular member because MPEP 2112.01.1 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01.1 further states, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.”.  
	Regarding claim 18, Thompson discloses wherein maintaining alignment of the fibrils includes the fibrils shearing relative to one another to maintain alignment with the plurality of struts in response to at least one of a length change of the frame and a circumferential change of the frame (the fibrils of Figure 5 are oriented in the same manner as the claimed invention, therefore, they are configured to shear relative to one another to maintain alignment with the plurality of struts in response to at least one of a length change of the frame and a circumferential change of the frame).  
	Regarding claim 19, Thompson discloses wherein the fibrils of the tubular member are axially aligned with the plurality of struts (Figure 5; paragraph 0057, lines 10-13).    
	Regarding claim 20, Thompson discloses wherein the plurality of struts are braided and extend helically between the proximal end and the distal end of the frame(Figures 3 and 5; paragraph 0045), and the fibrils are configured to coincide with a geometry of the plurality of struts (Figure 5; paragraph 0057, lines 10-13).     
	Regarding claim 21, Thompson discloses an implantable medical device (Figure 3, item 18 “prosthesis”) comprising: a frame having at least one strut arranged in a first direction (Figures 3 and 5, item 32 “structural strands”; paragraphs 0045 and 0049); (Figures 3 and 5, item 32 “structural strands”; paragraphs 0045 and 0049); and a tubular member (Figures 3 and 5, item 40 “sheeting”) attached member (Figures 3 and 5, item 40 “sheeting”) attached to the frame and including a strength element oriented with the at least one strut in the first direction (Figures 3 and 5, item 42 “textile strands” (i.e. strength element); paragraph 0057) and the strength element is configured to bias the at least one strut in the first direction (the strength element 42 of Figure 5 and the strut 32 are formed in the same manner as the claimed invention therefore it is configured to bias the at least one strut in the first direction).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774